Citation Nr: 0917763	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
need of regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to March 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2007 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in September 2008.  The hearing 
transcript has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the Veteran, initially in his May 2007 
notice of disagreement, raises a claim for service connection 
for paraplegia with loss of bladder function, status-post 
tumor excision, secondary to the service-connected residuals 
of gunshot wound.  This matter is REFERRED to the RO for the 
appropriate action.


REMAND

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, the 
Veteran has recently raised a claim for service connection 
for paraplegia with loss of bladder function secondary to the 
service-connected residuals of gunshot wound.  As resolution 
of this matter could have a significant impact on the outcome 
of the claim of SMC, the Board cannot proceed with the SMC 
claim until there has been final adjudication of the claim 
for service connection.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994); also Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000) (Both holding that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  Thus, adjudication of the SMC 
claim will be held in abeyance pending further development 
and adjudication of the Veteran's claim of entitlement to 
service connection.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

After the claim of service connection for 
paraplegia with loss of bladder function 
secondary to the service-connected 
residuals of gunshot wound has been 
adjudicated, the AMC should readjudicate 
the Veteran's claim of SMP.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



